NUMBERS 13-16-00671-CR & 13-16-00672-CR

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                    IN RE DANIEL LOPEZ


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Benavides and Perkes
                  Memorandum Opinion Per Curiam1
        Relator Daniel Lopez, proceeding pro se, filed a petition for writ of mandamus in

these causes seeking to compel (1) hearings on his motion for new trial; (2) the

appointment of counsel for appeal; (3) copies of the clerk’s record and reporter’s records

to be provided to him along with the “D.A.’s discovery”; and (4) a resolution regarding

relator’s contention that his trial attorney provided ineffective assistance of counsel.



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); Id.
R. 47.4 (distinguishing opinions and memorandum opinions).
Relator appears to seek relief as against the trial court and the District Clerk of Nueces

County.

       These original proceedings arise from trial court cause number 15-CR-3266-H,

docketed in our cause number 13-16-00671-CR, and trial court cause number 15-CR-

3995-H, docketed in our cause number 13-16-00672-CR.            Both of these trial court

causes arise from the 347th District Court of Nueces County, Texas. Relator has two

pending appeals in this Court, from these same trial court causes, docketed in our Court

as cause numbers 13-16-00310-CR and 13-16-00311-CR. In each of these appeals, the

record has been filed and relator is represented by appointed counsel, the Honorable

Jacob Blizzard.

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that the relator has not met his burden to obtain

mandamus relief. Accordingly, relator’s petition for writ of mandamus in each of these

causes is denied. See TEX. R. APP. P. 52.8(a).


                                                 PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
13th day of December, 2016.




                                            2